Certified Question of State Law, United States District Court, Northern District of Ohio, Western Division, No. 3:06-CV-1604. This cause is pending before the court on the certification of a state law question from the United States District court, Northern District of Ohio, Western Division. The *1524name of David Vogel is listed as counsel for respondent, General Motors Corp., in this case. Whereas David Vogel is not registered for active status as required by S.Ct.Prac.R. 1(1),
It is ordered by the court, sua sponte, that the name of David Vogel be, and hereby is, stricken from this case.